DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, and 9 have been amended. Claims 1-15 are pending. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 05/29/2015. It is noted, however, that applicant has not filed a certified copy of the EP15168140.0 application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/572, 349. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the pending claim limitations are recited in the patented claims.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-15 of copending Application No. 16/572, 349. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: all of the pending claim limitations are recited in the patented claims.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kresser et al. (US 2009/0117840 A1), hereafter referred to as “Kresser.”
Regarding Claim 1: Kresser teaches an aircraft air conditioning system (title) comprising: 
an ambient air supply line (ambient air) having a first end connected to an ambient air inlet (see Figure 1) and a second end connected to a mixer (at point 10) of the aircraft air conditioning system (see Figure 1) so as to supply ambient air to the mixer (at point 10), 
a first compressor (C1) arranged in the ambient air supply line and being configured to compress ambient air flowing through the ambient air supply line (paragraph [0058], lines 1-3), 
a bleed air supply line (Second Air Source) having a first end connected to an engine (paragraph [0059], lines 1-11) or an auxiliary power unit and a second end connected to an aircraft environment (see Figure 1), 
a bleed air turbine (T) driven by bleed air flowing through the bleed air supply line (via bleed air to MHX then into T) and being coupled to the first compressor (C1) so as to drive the first compressor (see paragraph [0058], lines 1-3), and, 
a backup line (line with MV1) branching off from the bleed air supply line (see Figure 1) and opening into the ambient air supply line (at mixing point 10), a backup valve (MV1) being arranged in the backup line (See Figure 1) so as to control a flow of bleed air through the backup line (via MV1), wherein, during operation of the aircraft air conditioning system (see Figure 1) in a pure ambient air mode, the backup valve (MV1) is configured to remain closed in order to prevent bleed air from entering the mixer (mixing with ambient at point 10).
Regarding Claim 9: Kresser teaches a method of operating an aircraft air conditioning system (title, abstract, lines 1-19), the method comprising the steps: 
guiding a flow of ambient air through an ambient air supply line having a first end connected to an ambient air inlet (see Figure 1) and a second end connected to a mixer (at point 10) of the aircraft air conditioning system (see Figure 1) so as to supply ambient air to the mixer (at point 10), the flow of ambient air being controlled by a shut off valve (CCKV), 
compressing the ambient air flowing through the ambient air supply line via a first compressor (C1) arranged in the ambient air supply line (see Figure 1), 
guiding a flow of bleed air bled off from an engine or an auxiliary power unit (see Figure 1) through a bleed air supply line (see Figure 1) having a first end connected to the engine (paragraph [0059], lines 7-11) or the auxiliary power unit and a second end connected to an aircraft environment, driving a bleed air turbine (T) by bleed air flowing through the bleed air supply line (Second Air Source), the bleed air turbine (T) being coupled to the first compressor (C1) so as to drive the first compressor (see Figure 1), and 
controlling a flow of bleed air through a backup line (line with MV1) branching off from the bleed air supply line (Second Air Source) and opening into the ambient air supply line (at 10) by means of a backup valve (MV1) arranged in the backup line (line with MV1) such that, during operation of the aircraft air conditioning system (see Figure 1, title) in a pure ambient air mode (MV1 closed, no bleed mixed into the ambient air), the backup valve remains closed in order to prevent bleed air from entering the mixer (paragraph [0059], lines 1-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kresser in view of Abrahams (3,177,676) and Gupta et al. (4,262,495), hereafter referred to as "Gupta."
Regarding Claim 2: Kresser fails to teach further comprising at least one of: an ambient air branch line branching off from the ambient air supply line upstream of the first compressor and opening into the ambient air supply line downstream of the first compressor, a second compressor arranged in the ambient air branch line and being adapted to compress the ambient air flowing through the ambient air branch line, a cabin exhaust air line allowing a flow of cabin exhaust air therethrough, a cabin exhaust air control valve being arranged in the cabin exhaust air line so as to control the flow of cabin exhaust air through the cabin exhaust air line, and a cabin exhaust air turbine driven by the cabin exhaust air flowing through the cabin exhaust air line and being coupled to the second compressor so as to drive the second compressor.
Abrahams teaches at least one of: an ambient air branch line (line connected to 34 and 35) branching off from an ambient air supply line upstream (see line from 39) of a first compressor (36) and opening into the ambient air supply line downstream of the first compressor (36), a second compressor (37) arranged in the ambient air branch line and being adapted to compress the ambient air flowing through the ambient air branch line (see Figure).
It would have been obvious to one having ordinary skill in the art before the effective filing dated of the claimed invention to have provided the above limitations to the structure of Kresser as taught by Abrahams for the benefit of circulating air throughout the system.
Gupta teaches a cabin exhaust air line (32,32’ and 20,20’) allowing a flow of cabin exhaust air therethrough (see Figures 1 and 2), a cabin exhaust air control valve (22, 22’) being arranged in the cabin exhaust air line so as to control the flow of cabin exhaust air through the cabin exhaust air line (22 and 22’ are shut off valves), and a cabin exhaust air turbine (11, 11’) driven by the cabin exhaust air flowing through the cabin exhaust air line (see Figures 1 and 2) and being coupled to a second compressor so as to drive the second compressor (12, 12’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser as taught by Gupta for the benefit of using the cabin air discharged to be retreated and recirculated throughout the system (see Gupta, Column 5, lines 35-46).
Regarding Claim 3: Kresser modified supra further teaches further comprising at least one of: a connecting line connecting the ambient air supply line downstream of the first compressor to the ambient air branch line upstream of the second compressor (connecting lines between 36 and 37 of Abrahams), an ambient air supply control valve (39 of Abrahams) adapted to control the supply of ambient air to the second compressor (see Abrahams), wherein the ambient air supply control valve (39 of Abrahams) is adapted to control at least one of the flow of ambient air through the connecting line and the flow of ambient air through the ambient air branch line (see Figure 1 of Abrahams), an electronic control unit (cabin controller of Gupta, see Column 5, lines 30-32) adapted to control the operation of the cabin exhaust air control valve (22, 22’ of Gupta) and the ambient air supply control valve in a synchronized manner in dependence on an ambient air demand of the aircraft air conditioning system (manner of operation, see 112 rejection above), a compressed air recirculation line connecting a portion of the ambient air supply line which extends downstream of the first compressor with a portion of the ambient air supply line which extends upstream of the first compressor (Ambient Air Flow of Kresser to C1 of Kresser), and a recirculation control valve (39’ of Gupta) adapted to control the flow of compressed air exiting the first compressor through the compressed air recirculation line back to the first compressor (line from 54 of Gupta which feeds back to cabin and the compressor 11 ’ of Gupta).
Regarding Claim 10: Kresser fails to teach further comprising at least one of the steps of: guiding a flow of ambient air through an ambient air branch line branching off from the ambient air supply line upstream of the first compressor and opening into the ambient air supply line downstream of the first compressor, compressing the ambient air flowing through the ambient air branch line via a second compressor arranged in the ambient air branch line, guiding a flow of cabin exhaust air through a cabin exhaust air line, the flow of cabin exhaust air through the cabin exhaust air line being controlled via a cabin exhaust air control valve arranged in the cabin exhaust air line, and driving a cabin exhaust air turbine via the cabin exhaust air flowing through the cabin exhaust air line, the cabin exhaust air turbine being coupled to the second compressor so as to drive the second compressor.
Abrahams teaches guiding a flow of ambient air through an ambient air branch line branching off from the ambient air supply line upstream (line connected to 34 and 35) of a first compressor (36) and opening into the ambient air supply line downstream of the first compressor (see line from 39), compressing the ambient air flowing through the ambient air branch line via a second compressor (37) arranged in the ambient air branch line (see Figure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser as taught by Abrahams for the benefit of circulating air throughout the system.
Gupta teaches guiding a flow of cabin exhaust air through a cabin exhaust air line (via 32,32’ and 20,20’), the flow of cabin exhaust air through the cabin exhaust air line being controlled via a cabin exhaust air control valve (via 22, 22’) arranged in the cabin exhaust air line (see Figure 1 and 2), and driving a cabin exhaust air turbine (11 and 11 ’) via the cabin exhaust air flowing through the cabin exhaust air line (see Figures 1 and 2), the cabin exhaust air turbine (11 and 11 ’) being coupled to a second compressor (12, 12’) so as to drive the second compressor (see Column 5, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser as taught by Gupta for the benefit of using the cabin air discharged to be retreated and recirculated throughout the system (see Gupta, Column 5, lines 35-46).
Regarding Claim 11: Kresser modified supra further comprising at least one of the steps of: guiding a flow of ambient air through a connecting line connecting the ambient air supply line downstream of the first compressor to the ambient air branch line upstream of the second compressor (connecting lines between 36 and 37 of Abrahams), controlling the supply of ambient air to the second compressor via an ambient air supply control valve (39 of Abrahams), by controlling, via the ambient air supply control valve (39 of Abrahams), at least one of the flow of ambient air through the connecting line and the flow of ambient air through the ambient air branch line (via 39 of Abrahams), controlling the operation of the cabin exhaust air control valve (22, 22’ of Gupta), and the ambient air supply control valve in a synchronized manner (manner of operation, 39 of Abrahams) in dependence on an ambient air demand of the aircraft air conditioning system, guiding a flow of compressed air through a compressed air recirculation line (via 39' of Gupta) connecting a portion of the ambient air supply line which extends downstream of the first compressor with a portion of the ambient air supply line which extends upstream of the first compressor (Ambient Air Flow of Kresser to C1 of Kresser), and controlling the flow of compressed air exiting the first compressor through the compressed air recirculation line back to the first compressor via a recirculation control valve (39’ of Gupta).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kresser in view of Abrahams (3,177,676) and Gupta et al. (4,262,495), hereafter referred to as "Gupta," as applied to claim 3 above and further in view of Axe et al. (Us 2004/0089016 A1), hereafter referred to as “Axe.”
Regarding Claim 4: Kresser modified supra fails to teach further comprising a reheater arranged in the cabin exhaust air line, upstream of the cabin exhaust air turbine, and being thermally coupled to the bleed air supply line so as to transport heat energy from the bleed air flowing through the bleed air supply line to the cabin exhaust air flowing through the cabin exhaust air line. 
Axe teaches a reheater (38) arranged in a cabin exhaust air line (62), upstream of a cabin exhaust air turbine (43), and being thermally coupled to a bleed air supply line (12) so as to transport heat energy from the bleed air flowing through the bleed air supply line to the cabin exhaust air flowing through the cabin exhaust air line (see paragraphs [0021]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a reheater arranged in the cabin exhaust air line, upstream of the cabin exhaust air turbine, and being thermally coupled to the bleed air supply line so as to transport heat energy from the bleed air flowing through the bleed air supply line to the cabin exhaust air flowing through the cabin exhaust air line to the structure of Kresser modified supra as taught by Axe in order to advantageously provide the reheating of recycled cabin air for efficiency (see Axe, paragraph [0026], lines 1-7).   
Regarding Claim 5: Kresser modified supra fails to teach wherein the reheater is thermally coupled to the bleed air supply line either upstream or downstream of a precooler arranged in the bleed air supply line, the precooler being thermally coupled to a ram air channel so as to transport heat energy from the bleed air flowing through the bleed air supply line to ram air flowing through the ram air channel. 
Axe teaches wherein the reheater (38) is thermally coupled to a bleed air supply line (12) either upstream or downstream of a precooler (18) arranged in the bleed air supply line (12), the precooler (18) being thermally coupled to a ram air channel (channel for air 11) so as to transport heat energy from the bleed air flowing through the bleed air supply line to ram air flowing through the ram air channel (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the reheater is thermally coupled to the bleed air supply line either upstream or downstream of a precooler arranged in the bleed air supply line, the precooler being thermally coupled to a ram air channel so as to transport heat energy from the bleed air flowing through the bleed air supply line to ram air flowing through the ram air channel to the structure of Kresser modified supra as taught by Axe in order to advantageously provide cooling to separate water from the air (see Axe, paragraph [0024], lines 1-11).   
Regarding Claim 6: Kresser modified supra fails to teach further comprising at least one of: an ambient air cooler arranged in the ambient air supply line, downstream of the first compressor, and being thermally coupled to the ram air channel so as to transport heat energy from the ambient air flowing through the ambient air supply line to ram air flowing through the ram air channel, a condenser arranged in the ambient air supply line, downstream of the ambient air cooler, and being thermally coupled to the bleed air supply line so as to transport heat energy from the ambient air flowing through the ambient air supply line to the bleed air flowing through the bleed air supply line, a water separator arranged in the ambient air supply line, downstream of the condenser, an ambient air turbine driven by the ambient air flowing through the ambient air supply line and being coupled to the first compressor so as to drive the first compressor, a trim air line branching off from the ambient air supply line between the first compressor and the ambient air cooler and opening into the ambient air supply line downstream of the ambient air turbine, an altitude vent line branching off from the ambient air supply line upstream of the ambient air turbine, upstream of the condenser, and opening into the ambient air supply line downstream of the ambient air turbine, an altitude vent valve being arranged in the altitude vent line so as to control the flow of ambient air through the altitude vent line, an emergency ambient air supply line directly connecting the ambient air inlet to the mixer of the aircraft air conditioning system, a bypass line adapted to bypass the reheater, a bypass valve adapted to control the flow of bleed air through the bypass line, a further bypass line adapted to bypass the precooler, a further bypass valve adapted to control the flow of bleed air through the further bypass line, a cabin exhaust air branch line branching off from the cabin exhaust air line, downstream of the cabin exhaust air turbine, and opening into the ram air channel, downstream of the ambient air precooler and the precooler, and a cabin air dump valve adapted to control the flow of cabin exhaust air, downstream of the cabin exhaust air turbine, through the cabin exhaust air branch line.
Abrahams teaches an ambient air cooler (11) arranged in an ambient air supply line (from 39), downstream of a first compressor (36), and being thermally coupled to a ram air channel (see 28) so as to transport heat energy from the ambient air flowing through the ambient air supply line to ram air flowing through the ram air channel (see Figure of Abrahams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser modified supra as taught by Abrahams for the benefit of transferring heat throughout the system via the air lines and ram air channel (see Figure of Abrahams).
Regarding Claim 7: Kresser further teaches wherein the backup line (line with MV1 from Second air source, Figure 1) branches off from the bleed air supply line downstream of the condenser (CON, downstream of air flow), and opens into the ambient air supply line (see Figure 1) downstream of the ambient air turbine (T), and wherein the aircraft air conditioning system (Figure 1) further comprises a bleed air branch line (line from Second Air Source into JPMV then into 31) branching off from the bleed air supply line (Second Air Source) and configured to have hot bleed air flowing therethrough (see Figure 1), wherein a hot air regulation valve (JPMV) is configured to control the flow of hot bleed air through the bleed air branch line (paragraph [0070], lines 6-11). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kresser in view of in view of Abrahams (3,177,676) and Gupta et al. (4,262,495), hereafter referred to as "Gupta," and Axe et al. (US 2004/0089016 A1), hereafter referred to as “Axe,” as applied to claim 3 above and further in view of Mossberg et al. (US 2008/0271465 A1), hereafter referred to as “Mossberg" and Seeger (2,767,561).
Regarding Claim 8: Kresser modified supra fails to teach wherein at least one of the bleed air supply line and the cabin exhaust air line opens into the ram air channel, wherein the cabin exhaust air line is connected to an ejector disposed in the ram air channel adapted to inject the cabin exhaust air flowing through the cabin exhaust air line into the ram air channel and which is driven by the bleed air exiting the bleed air supply line.
Mossberg wherein at least one of a bleed air supply line (226) and a cabin exhaust air line opens into a ram air channel (237).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser modified supra as taught by Mossberg for the benefit of mixing pretreated air and circulating air throughout the system.
Seeger teaches wherein the cabin exhaust air line (32) is connected to an ejector (30) disposed in the ram air channel (22) adapted to inject the cabin exhaust air flowing through the cabin exhaust air line into the ram air channel (22) and which is driven by the bleed air exiting the bleed air supply line (via turbine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser modified supra as taught by Seeger for the benefit of mixing pretreated air and circulating air throughout the system.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kresser in view of Abrahams (3,177,676) and Gupta et al. (4,262,495), hereafter referred to as "Gupta," as applied to claim 11 above and further in view of Axe et al. (Us 2004/0089016 A1), hereafter referred to as “Axe.”
Regarding Claim 12: Kresser modified supra fails to teach further comprising at least one of the steps of: heating cabin exhaust air flowing through the cabin exhaust air line via a reheater arranged in the cabin exhaust air line, upstream of the cabin exhaust air turbine, by transporting heat energy from bleed air flowing through the bleed air supply line to cabin exhaust air flowing through the cabin exhaust air line, and cooling bleed air flowing through the bleed air supply line via a precooler arranged in the bleed air supply line, by transporting heat energy from bleed air flowing through the bleed air supply line to ram air flowing through a ram air channel, wherein the reheater is thermally coupled to the bleed air supply line either upstream or downstream of the precooler. 
Axe teaches at least one of the steps of: heating cabin exhaust air (line from 62) flowing through the cabin exhaust air line (62) via a reheater (38) arranged in the cabin exhaust air line (line 62), upstream of the cabin exhaust air turbine (43), by transporting heat energy from bleed air flowing through the bleed air supply line to cabin exhaust air flowing through the cabin exhaust air line (see paragraphs [0021]-[0024]), and cooling bleed air flowing through the bleed air supply line (line 12) via a precooler (18) arranged in the bleed air supply line (see Figure 1), by transporting heat energy from bleed air flowing through the bleed air supply line (12) to ram air (air from 11) flowing through a ram air channel (channel around 11), wherein the reheater (38) is thermally coupled to the bleed air supply line either upstream or downstream of the precooler (18, see paragraphs [0021]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one of the steps of: heating cabin exhaust air flowing through the cabin exhaust air line via a reheater arranged in the cabin exhaust air line, upstream of the cabin exhaust air turbine, by transporting heat energy from bleed air flowing through the bleed air supply line to cabin exhaust air flowing through the cabin exhaust air line, and cooling bleed air flowing through the bleed air supply line via a precooler arranged in the bleed air supply line, by transporting heat energy from bleed air flowing through the bleed air supply line to ram air flowing through a ram air channel, wherein the reheater is thermally coupled to the bleed air supply line either upstream or downstream of the precooler to the structure of Kresser modified supra as taught by Axe in order to advantageously provide the reheating of recycled cabin air for efficiency (see Axe, paragraph [0026], lines 1-7).   
Regarding Claim 13: Kresser modified supra fails to teach further comprising at least one of the steps of: cooling the ambient air flowing through the ambient air supply line via an ambient air cooler arranged in the ambient air supply line, downstream of the first compressor, by transporting heat energy from the ambient air flowing through the ambient air supply line to ram air flowing through the ram air channel, condensing water contained in the ambient air flowing through the ambient air supply line via a condenser arranged in the ambient air supply line, downstream of the ambient air cooler, by transporting heat energy from the ambient air flowing through the ambient air supply line to the bleed air flowing through the bleed air supply line, separating water contained in the ambient air flowing through the ambient air supply line via a water separator arranged in the ambient air supply line, downstream of the condenser, driving an ambient air turbine by the ambient air flowing through the ambient air supply line, the ambient air turbine being coupled to the first compressor so as to drive the first compressor, guiding a flow of ambient air through a trim air line branching off from the ambient air supply line between the first compressor and the ambient air cooler and opening into the ambient air supply line downstream of the ambient air turbine, guiding a flow of ambient air through an altitude vent line branching off from the ambient air supply line upstream of the ambient air turbine, upstream of the condenser, and opening into the ambient air supply line downstream of the ambient air turbine, wherein the flow of ambient air through the altitude vent line is controlled via an altitude vent valve arranged in the altitude vent line, guiding a flow of ambient air through an emergency ambient air supply line directly connecting the ambient air inlet to the mixer of the aircraft air conditioning system, guiding a flow of bleed air through a bypass line to bypass the reheater, controlling the flow of bleed air through the bypass line via a bypass valve, guiding a flow of bleed air through a further bypass line to bypass the precooler, controlling the flow of bleed air through the further bypass line via a further bypass valve, guiding a flow of cabin exhaust air through a cabin exhaust air branch line branching off from the cabin exhaust air line, downstream of the cabin exhaust air turbine, and opening into the ram air channel, downstream of the ambient air precooler and the precooler, and controlling the flow of cabin exhaust air through the cabin exhaust air branch line, downstream of the cabin exhaust air turbine, via a cabin air dump valve. 
Abrahams teaches cooling an ambient air flowing through an ambient air supply line (from 39) via an ambient air cooler (11) arranged in the ambient air supply line, downstream of a first compressor (36), by transporting heat energy from the ambient air flowing through the ambient air supply line to ram air flowing through a ram air channel (see Figure of Abrahams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser modified supra as taught by Abrahams for the benefit of transferring heat throughout the system.
Regarding Claim 14: Kresser teaches further wherein the backup line branches off from the bleed air supply line downstream of the condenser (CON), and wherein the method further comprises the step of: guiding a flow of hot bleed air (line with MV1 from Second air source, Figure 1) through a bleed air branch line branching off from the bleed air supply line (line with JPMV), wherein the flow of hot bleed air through the bleed air branch line is controlled via a hot air regulation valve (JPMV, paragraph [0070], lines 6-11).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kresser view of Abrahams (3,177,676) and Gupta et al. (4,262,495), hereafter referred to as "Gupta," and Axe et al. (Us 2004/0089016 A1), hereafter referred to as “Axe,” as applied to claim 12 above and further in view of Mossberg et al. (US 2008/0271465 A1), hereafter referred to as “Mossberg" and Seeger (2,767,561).
Regarding Claim 15: Kresser modified supra fails to teach wherein at least one of bleed air flowing through the bleed air supply line and cabin exhaust air flowing through the cabin exhaust air line is guided into the ram air channel, wherein the cabin exhaust air is supplied to the ram air channel via an ejector disposed in the ram air channel adapted to inject the cabin exhaust air flowing through the cabin exhaust air line into the ram air channel and which is driven by the bleed air exiting the bleed air supply line.
Mossberg wherein at least one of bleed air flowing through the bleed air supply line (226) and cabin exhaust air flowing through the cabin exhaust air line is guided into the ram air channel (237).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations as taught by Mossberg for the benefit of mixing pretreated air and circulating air throughout the system.
Seeger teaches wherein the cabin exhaust air (32) is supplied to the ram air channel (22) via an ejector (via turbine) disposed in the ram air channel (22) adapted to inject the cabin exhaust air flowing through the cabin exhaust air line into the ram air channel (22) and which is driven by the bleed air exiting the bleed air supply line (via turbine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above limitations to the structure of Kresser modified supra as taught by Seeger for the benefit of mixing pretreated air and circulating air throughout the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomson et al. (5,343,692).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763